 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RALPH COLEMAN,                                 No. 2:90-cv-0520 KJM DB P
12                        Plaintiff,
13             v.
14       GAVIN NEWSOM, et al.,                          ORDER RE FURTHER SETTLEMENT
                                                        CONFERENCE
15                        Defendants.
16

17

18            At a second settlement conference held in this case on April 11, 2019, the undersigned and

19   the parties agreed that further settlement discussions were warranted and that the next round of

20   discussions should be framed around determining the current status with respect to seven general

21   goals previously set for defendants and the extent of agreement as to that current status. The

22   seven general goals at issue were identified by the Special Master in his Twenty-Second Round

23   Monitoring Report, filed in 2011. (ECF No. 3990 at 474-75.)1 They have thereafter been

24   incorporated in court orders. See, e.g., Order filed August 9, 2016 (ECF No. 5477 at 2-3.)

25

26   1
       Citations to page numbers in documents filed in the court’s Electronic Case Filing (ECF)
27   system are to the page numbers assigned by the ECF system and located in the upper right hand
     corner of the page.
28
                                                       1
 1   (quoting ECF No. 4124 at 85). The parties are directed to submit to the court, and exchange,

 2   confidential settlement conference statements in accordance with this order.

 3          The parties shall brief in confidential statements the following issues with respect to each

 4   of the seven goals:

 5          1. Have defendants met some or all of the goal? If so, which part or parts have been met,

 6   when were such part or parts achieved, and is the achievement durable?

 7          2. If the answer to the first question is no in whole or in part, what further steps are

 8   required to achieve the goal? How much additional time is anticipated to be required to meet the

 9   goal and demonstrate its durability?

10                  The statements shall address the goals2 in the following order:

11                  (1) Full implementation of staffing ratios and compliance with the
                    court-ordered ten percent vacancy rate;
12
                    (2) Re-evaluation and updating of CDCR suicide prevention policies
13                  and practices;
14                  (3) Ensuring that seriously mentally ill inmates are properly
                    identified, referred and transferred to receive the higher levels of
15                  mental health care that they need, including mental health crisis beds;
16                  (4) Completion of the construction of mental health treatment
                    space and beds for inmates at varying levels of care;
17
                    (5) Review of, and compliance with, all elements of their
18                  Administrative Segregation Unit (ASU) Enhanced Outpatient
                    Program (EOP) Treatment Improvement Plan, including the conduct
19                  of a review every 30 days of all EOP inmates house in ASU hubs for
                    over 90 days;
20
                    (6) Training of staff for greater collaboration between custody and
21                  mental health; and
22

23
            2
               Some of these goals are the subject of enforcement orders by the district court. See
24   Order filed April 19, 2017, ECF No. 5610 (requiring transfer to inpatient care within Program
     Guide timelines); Order filed October 10, 2017, ECF No. 5710, (regarding transfers to mental
25
     health crisis beds (MHCBs); Order filed October 10, 2017, ECF No. 5711 (requiring complete
26   implementation of defendants’ staffing plan and compliance with 10 percent vacancy rate
     required by the June 13, 2002 order within one year,). Some of those orders have, in turn, been
27   affirmed by the Ninth Circuit. See ECF No. 6094. The undersigned cannot revisit those issues
     that have been ruled upon.
28
                                                        2
 1                  (7) Refinement and implementation of the Mental Health Tracking
                    System (MHTS.net) to its full extent and benefit.
 2

 3          The parties’ confidential statements shall not exceed approximately thirty-five pages in

 4   length. Defendants shall submit their statement to plaintiffs and the court

 5   (DADorders@caed.uscourts.gov) on or before May 23, 2018. Plaintiffs’ brief shall be responsive

 6   to defendants’ brief and be submitted to the defendants and to the court

 7   (DADorders@caed.uscourts.gov) on or before June 6, 2018. The further settlement conference is

 8   set for an agreed upon date in June of 2019 at 9:00 a.m. in Courtroom # 4 of the United States

 9   District Court, 501 I Street, Sacramento, CA 95814.3

10   IT IS SO ORDERED.
11
        Dated:     April 18, 2019
12                                                     UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25
            3
26              The parties may modify the schedule with respect to the filing of their further
     confidential settlement conference statements by proposed stipulation and order. The parties are
27   also directed to meet and confer and thereafter consult with Courtroom Deputy Jami Thorp to
     agree upon an appropriate date for the further settlement conference.
28
                                                       3
